NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 19-2412
                                      _____________

                             J. F. and J. F., on behalf of J.F.,
                                                   Appellants

                                             v.

                   BYRAM TOWNSHIP BOARD OF EDUCATION
                             _____________

                     On Appeal from the United States District Court
                             for the District of New Jersey
                                (D.C. No. 2-15-cv-07672)
                         District Judge: Honorable Esther Salas
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   March 30, 2020
                                  ______________

          Before: GREENAWAY, JR., PORTER, and MATEY, Circuit Judges.

                              (Opinion Filed: May 14, 2020)
                                    ______________

                                        OPINION*
                                     ______________

GREENAWAY, JR., Circuit Judge.

       In this case, we must decide whether the District Court erred in deciding that



*
 This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does not
constitute binding precedent.
parents of a disabled minor are not entitled to reimbursement for the costs that they

incurred when they unilaterally decided to place their child in private school. For the

reasons set forth below, we will affirm.

                                    I. BACKGROUND

       J.F. is a minor who has been diagnosed with dyslexia and ADHD and is eligible

for special education services. At issue in this case is J.F.’s parents’ effort to obtain

reimbursement for costs associated with their decision to send J.F. to a private school, the

Craig School, instead of the public school in Byram Township, New Jersey.

       J.F. and his parents (the Plaintiffs-Appellants in this case, hereinafter “Plaintiffs”)

previously resided in Westwood, New Jersey. Plaintiffs entered into a settlement with

Westwood and created an Individualized Education Program (“IEP”) under which J.F.

attended the Craig School for the 2013-2014 school year. Plaintiffs and Westwood met

to prepare a new IEP for the 2014-2015 school year on May 5, 2014. Pursuant to this

IEP, J.F. would again attend the Craig School.

       In late June 2014, Plaintiffs moved to Byram Township, New Jersey. Plaintiffs

enrolled J.F. with the Byram Township Board of Education (the Defendant-Appellee in

this case, hereinafter “Defendant,” or “Byram”) and sought a meeting with Defendant to

discuss J.F.’s education plan for the 2014-2015 school year. Plaintiffs also provided

Defendant with J.F.’s Westwood IEP.

       Plaintiffs met with Defendant’s representatives, including Byram’s Supervisor of

Special Education Bettyann Monteleone, on July 2, 2014. At the meeting, Monteleone

informed Plaintiffs that Byram would adopt the Westwood IEP and implement it through

                                               2
in-district programming, instead of the Craig School. Plaintiffs did not agree with this

plan, as they wanted J.F. to continue at the Craig School. Plaintiffs did not visit the

Byram school. Instead, they placed J.F. at the Craig School without informing Byram

that J.F. would not attend the in-district school or that they would seek reimbursement for

their expenses.

       Plaintiffs filed a request for mediation, which was then converted into a request for

a due process hearing. They also moved for an injunction designating the Craig School

as the “stay put” placement for J.F. on July 30, 2014. The Administrative Law Judge

(“ALJ”) denied the request, and the District Court upheld that decision. J.F. v. Byram

Twp. Bd. of Educ., Civil Case No. 14-5156 (FSH), 2014 WL 5816932 (D.N.J. Nov. 7,

2014). A panel of this Court affirmed. J.F. v. Byram Twp. Bd. of Educ., 629 F. App’x

235 (3d Cir. 2015). We held that Byram’s obligation under the IDEA is to provide J.F.

with services comparable to those he received in Westwood until it either implements the

Westwood IEP or designs its own program, and Byram did so. Id.

       Plaintiffs declined Monteleone’s subsequent invitation to visit the Byram school.

Instead, they informed Monteleone that they were seeking reimbursement for J.F.’s

placement at the Craig School from July 1, 2014 going forward. Monteleone informed

Plaintiffs that Defendant would not reimburse them, as Plaintiffs had not provided proper

notice and Defendant was able to provide a comparable educational program in-district.

Plaintiffs maintained that they were seeking reimbursement. Monteleone reiterated that

Defendant would not reimburse, but again invited Plaintiffs to bring J.F. for a visit.

       The ALJ denied Plaintiffs’ due process petition on September 22, 2015, on the

                                              3
ground that the Board had met its IDEA obligations by convening an immediate transfer

meeting with J.F.’s parents upon their relocation to Byram and its decision to implement

the Westwood IEP through comparable in-district programming. The ALJ found that the

Board had offered free appropriate public education to J.F., and that Plaintiffs did not

meet the criteria for reimbursement. Plaintiffs appealed. The District Court affirmed the

ALJ’s decision and granted Byram’s motion for summary judgment. Plaintiffs filed this

timely appeal.

                 II. JURISDICTION AND STANDARD OF REVIEW

       The District Court had jurisdiction pursuant to 20 U.S.C. § 1415(i)(2)(A) and 28

U.S.C. § 1331. We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary

review over the District Court’s legal conclusions and review its findings of fact for clear

error. Where, as here, the District Court reviewed an ALJ’s decision, we apply a

“modified de novo” standard of review that gives “due weight” to the ALJ’s factual

findings, which we consider to be “prima facie correct.” Blunt v. Lower Merion Sch.

Dist., 767 F.3d 247, 266 (3d Cir. 2014).

                                    III. DISCUSSION

       States must provide all disabled children with a free appropriate public education

(“FAPE”). 20 U.S.C. § 1412(a)(1). To receive funds under the IDEA, states must

provide a FAPE to the child “in conformity with the individualized education program

required under section 1414(d) of this title.” 20 U.S.C. § 1401(9)(D). The educational

agency must have an IEP in effect for each child with a disability in the agency’s

jurisdiction. 20 U.S.C. § 1414(d)(2)(A). Parents may unilaterally place their child at a

                                             4
different school, but are eligible for reimbursement from the school district if, and only if,

the school district has not offered the student a FAPE. See Shore Reg’l High Sch. Bd. of

Educ. v. P. S., ex rel. P.S., 381 F.3d 194, 198 (3d Cir. 2004).

       In New Jersey, parents may seek reimbursement under § 6A:14-2.10 of the New

Jersey Administrative Code. This regulation provides that the cost of reimbursement

may be reduced or denied:

       1. If at the most recent IEP meeting that the parents attended prior to the
       removal of the student from the public school, the parents did not inform the
       IEP team that they were rejecting the IEP proposed by the district;

       2. At least 10 business days (including any holidays that occur on a business
       day) prior to the removal of the student from the public school, the parents
       did not give written notice to the district board of education of their concerns
       or intent to enroll their child in a nonpublic school;

       3. If prior to the parents’ removal of the student from the public school, the
       district proposed a reevaluation of the student and provided notice according
       to N.J.A.C. 6A:14-2.3(g) and (h) but the parents did not make the student
       available for such evaluation; or

       4. Upon a judicial finding of unreasonableness with respect to actions taken
       by the parents.

N.J. Admin. Code § 6A:14-2.10(c); see also 20 U.S.C. § 1412(a)(10)(C)(iii).

       Plaintiffs are not entitled to reimbursement for two reasons. First, Plaintiffs failed

to give proper written notice to Defendant that they intended to enroll J.F. at the Craig

School. Plaintiffs placed J.F. at the Craig School before they even attended the July 2,

2014 meeting with Byram. Indeed, Plaintiffs concede that they did not notify Byram of

their decision to unilaterally place J.F. at the Craig School and seek reimbursement until

late August 2014. Plaintiffs argue that they are still entitled to reimbursement because


                                              5
Byram did not provide a FAPE and they provided “ample written notice.” Reply Br. 21.

However, the text of the regulation is clear—Plaintiffs were required to provide written

notice “[a]t least 10 business days” before placing J.F. at the Craig School. N.J. Admin.

Code § 6A:14-2.10(c). They did not do so.

       Second, Plaintiffs have not shown that the District Court erred in finding that they

behaved unreasonably in their interactions with Defendant. The District Court

determined that Plaintiffs behaved unreasonably in several respects: (1) Plaintiffs

formulated an IEP with Westwood in May 2014 even though they already knew at that

point that they would relocate to Byram for the 2014-2015 school year; (2) Plaintiffs only

met with Defendant’s special education staff once, on July 2, 2014; (3) Plaintiffs would

not accept any alternative placement to the Craig School; (4) Plaintiffs enrolled J.F. at the

Craig School before they even attended the July 2, 2014 meeting with Defendant; (5)

Plaintiffs did not cooperate with Monteleone’s invitations to visit the school and meet

J.F.’s potential teachers; (6) Plaintiffs did not discuss specific concerns about the Byram

program with Monteleone; and (7) Plaintiffs did not timely inform Defendant that they

would not send J.F. to the in-district school.

       We agree. “Even where a District is found to be in violation of the IDEA and

private school placement is deemed appropriate, ‘courts retain discretion to reduce the

amount of a reimbursement award if the equities so warrant.’” C.H. v. Cape Henlopen

Sch. Dist., 606 F.3d 59, 71 (3d Cir. 2010) (quoting Forest Grove Sch. Dist. v. T.A., 557

U.S. 230, 247 (2009)). The record here reflects that Plaintiffs failed to participate in a

collaborative process with Defendant from the time that they relocated to Byram. Rather,

                                                 6
they were insistent from the outset that Defendant pay for J.F.’s placement at the Craig

School. But “[t]he IDEA was not intended to fund private school tuition for the children

of parents who have not first given the public school a good faith opportunity to meet its

obligations.” Id. at 72; see also Patricia P. v. Bd. of Educ. of Oak Park, 203 F.3d 462,

469 (7th Cir. 2000) (“[T]his Court will look harshly upon any party’s failure to

reasonably cooperate with another’s diligent execution of their rights and obligations

under the IDEA.”). Since Plaintiffs behaved unreasonably in their interactions with

Defendant, the District Court did not err in deciding that they are not entitled to

reimbursement.1

                                    IV. CONCLUSION

       For the reasons set forth above, we will affirm.




       1
         Plaintiffs also argue that Defendant failed to offer J.F. a FAPE upon his transfer.
We need not reach this argument, as Plaintiffs’ failure to provide adequate notice and
their unreasonable behavior are adequate bases on which to affirm the District Court’s
grant of summary judgment. We note, however, that Plaintiffs’ contention that
Defendant was obliged to “conduct an IEP Meeting and prepare an IEP” upon J.F.’s
transfer is unavailing. Opening Br. 37. Transfer districts are not obliged to create a new
IEP under either 20 U.S.C. § 1414 or New Jersey Administrative Code § 6A:14-4.1(g).
Rather, the district is obliged to provide FAPE through comparable educational services
and then either implement a new IEP or adopt the previously held IEP. See 20 U.S.C.
§ 1414(d)(2)(C)(i)(I).
                                              7